Citation Nr: 0835490	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to a disability rating in excess of 50 
percent for a left hip total replacement.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of fracture, distal shafts of the first 
and second metatarsals, left foot.

4.  Entitlement to an initial disability rating in excess of 
10 percent for keloid scar of the right forehead.

5.  Entitlement to an initial compensable rating for a 
surgical scar, left hip.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to September 
1983 and from March 1985 to August 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Nashville, Tennessee, 
which denied the claims on appeal.  In a March 2004 rating 
decision, the RO denied service connection for flat feet and 
granted service connection for keloid scars of the forehead 
and for surgical scar of the left hip, and granted initial 
ratings of 10 percent and 0 percent respectively.  The rating 
also granted an increased rating for residuals of a fracture 
of the distal shafts of the first and second left metatarsals 
to 10 percent disabling and denied a rating in excess of 50 
percent disabling for a left total hip replacement.  Notice 
of this decision was sent to the veteeran the same month and 
following the receipt of additional evidence, the RO 
reconsidered the issues in a June 2004 rating decision which 
denied all issues.  The veteran appealed the June 2004 rating 
decision.  

In regards to the claim for service connection for the flat 
feet, the RO is noted to have reopened the claim in the June 
2004 decision based on the additional evidence and denied the 
claim on the merits.  Although the veteran did not appeal the 
original March 2004 rating, the June 2004 rating on appeal 
was within the one year appeal period of this decision, 
therefore de novo consideration of the service connection 
issue is appropriate as the March 2004 rating was not final 
at the time of the June 2004 reconsideration.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in July 2008 at the 
RO.  At this hearing, the veteran withdrew claims for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, 
service connection for leg myoclonus and service connection 
for pseudofolliculitis.  These issues are no longer in 
appellate status.

The appeal is REMANDED to the Agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the evidence reflects that further development is 
necessary to properly adjudicate these matters.  The record 
reflects that the veteran is presently receiving Social 
Security disability benefits.  To date, records related to 
disability claims with the Social Security Administration 
(SSA) have not been associated with the claims file.  These 
records are potentially pertinent to all the claims presently 
on appeal.  

The Board finds that an examination should be conducted to 
ascertain the etiology of his claimed flat feet disorder.  
The veteran has testified that he began to experience painful 
feet in the service, but was not aware at the time that he 
may have flat feet.  He indicated that he was diagnosed with 
flat feet after service.  His July 1995 separation 
examination's report of medical history is significant for 
foot trouble.  VA is obliged to obtain an opinion when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The Court has held that the threshold 
for getting an examination is rather low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the veteran's contentions in regards to his 
flat feet and his description of problems walking in part due 
to other service-connected disabilities involving the left 
hip and the left foot can be reasonably construed as a claim 
for service-connection on a secondary basis, as it is 
suggestive of aggravation by these other disabilities.  Thus 
secondary service-connection should be considered by the RO 
in readjudicating this claim.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

As far as the issues of entitlement to increased rating for 
his left hip replacement, residuals of left foot toe 
fractures, for his keloid scar and left hip scar, 
examinations to determine the current level of disability are 
necessary for each issue.  The most recent VA examinations 
addressing these problems are over 4 years old, having been 
done in February 2004.  Since this examination, the veteran 
has received treatment from the VA, the records of which are 
dated up to 2007.  In brief, the fulfillment of the VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally the veteran has testified that he is still 
receiving treatment at the VA for his claimed disorders and 
an attempt should be made to obtain the current records of 
such treatment. 

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2007).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

In addition, there has been a recent decision by the Court 
addressing increased rating claims, Vasquez-Flores v. Peake, 
22 Vet. Ap. 37, 2008, which points out that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice, that explains (1) the 
information and evidence not of record 
needed to establish an effective date, if 
an increased rating is granted on appeal, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (4) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (5) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  Vazquez-
Flores, supra. 

The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  The notice 
addressing the service-connection claim 
should also advise him of the evidence 
needed for establishing service 
connection as secondary to a service-
connected disability pursuant to Allen, 
supra.  

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) inform him of what he needs 
to provide; (2) what information VA has 
or will provide; and (3) request or tell 
the veteran to provide any evidence in 
his possession that pertains to these 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

3.  The AOJ should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Memphis, Tennessee for any 
treatment for his claimed disabilities 
from 2007 and thereafter.  If the records 
are not available, that fact should be 
entered in the claims file.

4.  Thereafter following completion of 
the above, the AOJ should schedule the 
veteran for a VA foot disorders 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed flat 
foot disability as well as to consider 
the severity of the service-connected 
fracture, distal shafts of the first and 
second metatarsals, left foot.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
address the following:  Does the veteran 
have any current, chronic flat foot 
disability?  If so, is it at least as 
likely as not that any current flat foot 
disorder began in service or if 
preexisting became aggravated beyond 
natural progression in service?  If a 
current flat foot disorder was not 
incurred or aggravated in service, is it 
at least as likely as not that the 
veteran's service-connected left hip 
condition and/or fractures of first and 
second metatarsals, left foot aggravated 
or contributed to or accelerated his flat 
foot disability beyond its natural 
progression.  If the appellant's service-
connected left hip condition and/or 
fractures of first and second 
metatarsals, left foot aggravated or 
contributed to or accelerated any 
pathologic process of a flat foot 
disability the examiner must state to 
what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of such 
disability.  In answering these 
questions, the examiner must consider all 
service treatment records as well as any 
and all post-service medical records.  

The examiner should also address the 
severity of the veteran's service-
connected fractures of first and second 
metatarsals, left foot.  In doing so, the 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings in accordance with the latest 
AMIE worksheet for rating disorders of 
the feet.  The examiner should be 
provided with a copy of the rating 
criteria for disorders of the feet to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected fractures of first and 
second metatarsals, left foot.  The 
examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected left foot 
disability.  It is requested that the 
examiner address the following questions:

(a) Does the service-connected fractures 
of first and second metatarsals, left 
foot cause weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left toes; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
left foot due to pain attributable to the 
service-connected disabilities.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  The AOJ should also schedule the 
veteran for a VA determinatological 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected keloid scar of the right 
forehead and surgical scar of the left 
hip.  All pertinent symptomatology and 
dermatological findings should be 
reported in detail in accordance with the 
latest AMIE worksheet for rating scars.  
Any indicated diagnostic tests and 
studies should also be accomplished.

The scar of the left hip should be 
examined and the examiner should indicate 
the nature of the surgical scarring 
related to the veteran's left hip and 
expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the veteran's scarring 
is unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated with 
underlying tissue damage), or tender 
and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.  

With regard to the scar on the forehead, 
the examiner should indicate whether 
there is disfigurement with visible or 
palpable tissue loss and either gross 
distortion or asymmetry of one feature or 
paired set of features, or the presence 
of one or more characteristics of 
disfigurement as per the latest AMIE 
worksheet for rating scars.  The examiner 
should take into consideration 
unretouched color photographs when 
evaluating under these criteria.  If the 
examiner takes photographs of the scars, 
they should be included in the claims 
file.  A complete rationale should be 
provided for any opinion given.  If any 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

6.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected left hip disability.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted, to 
include X-rays.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings in 
accordance with the latest AMIE worksheet 
for rating disorders of the hip, and note 
(1) whether the hip disability more 
closely resembles ankylosis and if so, 
the degree at which it is ankylosed, (2) 
whether the hip disability more closely 
resembles that of a fracture with false 
joint or a non union either with or 
without loose motion and (3) the active 
and passive range of motion of the left 
hip in degrees.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left hip disability.  It is requested 
that the examiner address the following 
questions:

(a) Does the left hip disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left hip; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
hip due to pain attributable to the 
service-connected disabilities.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

7.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received and all applicable regulations, 
to include 38 C.F.R. § 3.310 (2007).  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the service connection 
claim should consider the applicability 
of the decision reached in Allen, supra.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2007).  The appellant and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




